REED SMl'l`l~l LLP

A limited liability partnership formed in the State of Delaware

.|>L»JI\)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cV-01188-SK Document 31 Filed 03/11/19 Page 1 of 1

CERTIFICATE OF SERVICE

I am a resident of the State of California, over the age of eighteen years, and not
a party to the Within action. My business address is REED SMITH LLP, 101 Second
Street, Suite 1800, San Francisco, CA 94105. On March 8, 2019, l served the following
documents by the method indicated below:

CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION

121 by causing the documents listed above to be placed in a sealed envelope With
postage thereon fully prepaid, in the United States mail at San Francisco,
California, addressed as set forth beloW.

l:l by placing the document(s) listed above in a sealed envelope(s) and consigning it
to an express mail service for guaranteed delivery on the next business day
following the date of consignment to the address(es) set forth beloW.

L__] by transmitting via email to the parties at the email addresses listed below, in
accordance With the parties’ agreement to accept service by email:

J aron Brignac

16450 Palomino PL, 204
Santa Clarita, CA 9138'7
Tel: (818) 738-9861

Fax: (818) 698-6492
Email: bpcslaw@gmail.com

I declare under penalty of perjury that the above is true and correct. Executed
on March 8, 2019, at San Francisco, California.
_/ f " l / l

.-_-,.-__"_.:yl.'\`)\_‘,-'.`f -`-__ ..-_- n n d s _. '/' 4
Ap 'ile. Hendersoi’f“" "

_1_

 

CERTIFICATE OF SERVICE

 

